IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 92-3837
                          (Summary Calendar)


                   SECURITIES & EXCHANGE COMMISSION,

                                                   Plaintiff-Appellee,


                                 VERSUS


                            SAM J. RECILE,

                                                  Defendant-Appellant.




           Appeal from the United States District Court
               for the Eastern District of Louisiana

                          (December 3, 1993)


Before JOLLY, WIENER, and EMILIO M. GARZA, Circuit Judges

WIENER, Circuit Judge:

     Defendant-Appellant Sam J. Recile appeals from the summary
judgment order (the "Order") entered in favor of Plaintiff-Appellee

Securities & Exchange Commission ("SEC").          In the Order, the

district   court    concluded   that   Recile   violated   the   federal

securities registration and antifraud provisions along with the

broker-dealer   registration    requirements.     The   district   court

consequently granted the SEC's request for equitable and injunctive

relief.    As we conclude that Recile has completely failed to

present any arguments raising genuine issues of material fact with
which to challenge the district court's entry of summary judgement,

we dismiss this appeal as frivolous and impose sanctions under

Federal Rules of Appellate Procedure 38.

                                     I

                           FACTS AND PROCEEDINGS

      Sam Recile's dream of building a huge shopping complex, to be

known as Place Vendome, proved to be a nightmare for his investors.

Recile sold investment units for the asserted purpose of financing

the initial stage of development of Place Vendome.             He began

selling these units in August 1990 and eventually collected more

than $15,000,000 from hundreds of investors nationwide.

      Investor's funds were funneled primarily through Hannover,

Inc., a corporation controlled by Recile and a female friend,

codefendant    V. Rae Phillips.1      Through Hannover, Recile offered

and   sold   securities,    called   Pre-Acquisition   Investment   Units

("Investment Units") to the public.       Recile solicited purchases of

these Investment Units by offering investors "a share of the profit

[in Place Vendome] in exchange for preacquisition financing."         As

Chairman of Hannover, he entered into letter agreements with

investors regarding Investment Units wherein he promised investors

returns of 100% on their investments within six months--a profit

that was to be paid out of long-term financing for Place Vendome

once the land was acquired.          Moreover, Recile represented that


      1
      Phillips was dismissed on December 28, 1992, for her
failure to prosecute this appeal under Local Rule 42.3.
Phillips subsequently consented to a judgment ordering her to
disgorge $675,521.

                                     2
investors' funds would be used to pay "attorneys', architects',

engineers', and planners' fees . . . and related preacquisition

financing costs" for construction of Place Vendome.

     While soliciting these funds from investors, Recile repeatedly

represented,   in   letters   signed   by   him,   that:     1)   long-term

financing had been obtained for Place Vendome,             2) Hannover had

acquired signed leases for 700,000 square feet of space in Place

Vendome, and    3) the required wetlands permit had already been

obtained from the U.S. Army Corps of Engineers.               Recile also

represented to some investors that he had a personal net worth in

the millions, and he touted Hannover as a successful real estate

development corporation that owned a large portfolio of real

estate.

     None of these representations were true.         The record reveals

that Recile never obtained long-term financing for Place Vendome.

The three companies that Recile represented as providing such

financing for Place Vendome--DSL Capital Corporation, SAE/Carlson,

and Federal Construction Co.--had in fact expressly advised Recile,

unequivocally and in writing, that they did not intend to provide

such financing. Neither had Recile or Hannover acquired any signed

leases for Place Vendome--the representation of Hannover's having

secured leases for 700,000 square feet was patently false.              In

addition, Recile did not obtain the necessary wetlands permit from

the Army Corps of Engineers until after he had acquired almost

$8,000,000 from investors and after the SEC had filed the instant

suit.     Finally, Hannover--rather than being a successful real


                                   3
estate development company with large real estate holdings--was in

fact a management company that did not own any real estate.

     The   record      further         reveals     that    Recile's     representations

regarding his own net worth and the use of the investors' funds

were likewise false.                  For example, Recile was subject to an

unsatisfied    judgment          of    $250,000.      And     instead      of    using   the

investors'     funds       for    preacquisition           costs    only,       significant

portions of these funds were diverted for the personal use of

Recile and his friend, Ms. Phillips.                      For example, approximately

$1,200,000 was used to renovate the property on which they lived.

Another $1,300,000 was used to renovate a house owned by Phillips

and for other real estate projects not related to Place Vendome.

In December 1990, $59,000 was used to purchase a Mercedes Benz for

Phillips' use.         Finally, between August 1990 and February 1992

Recile withdrew at least $790,000 for his own personal expenses.

Recile never disclosed these uses of the funds to his investors.

     In April 1991, the SEC filed its complaint, and one month

later    obtained      a    preliminary           injunction.         This      injunction

prohibited Recile from selling to anyone other than his wealthy

friends;     yet    Recile       repeatedly       violated     this     prohibition      by

acquiring funds from non-approved investors after the injunction

was implemented.           Recile also continually misrepresented to the

court    and   to   investors          that   financing       for    the     project     was

imminent.2     In addition, he evaded the reporting and spending

     2
      For example, at a status conference in June 1991, Recile
told the district court that SAE/Carlson, a large construction
firm, "had agreed by the end of the next week" to issue a

                                              4
limits    contained    in   the   preliminary     injunction    by   depositing

investors' funds in an account under the name of Place Vendome of

America, Inc., a company formed after the complaint was filed.

     The SEC filed its Motion for Summary Judgment in June 1992.

This motion claimed that Recile:               1) failed to register the

Investment Units in violation of §5 (a) & (c) of the Securities Act

of 1933,3    2) failed to register as a broker-dealer in violation of

§15(a) of that same act,4          and 3) committed securities fraud in

violation of §10(b)5 and Rule 10b-56 of the Securities Exchange Act

of 1934.      The SEC supported its motion by offering extensive

documentation    of    Recile's     fraud   and   registration       violations;

documentation that included the offering materials, the letter

agreements, and depositions and affidavits obtained from investors

and participants in the scheme.

     In     response   to   the    SEC's    motion,    Recile    requested    a

continuance of 60 days.           The district court granted a one week

continuance and rescheduled the summary judgment hearing to allow

oral argument.    On the day of the hearing, Recile filed an Opposing



$200,000,000 letter of credit for construction financing. To
corroborate this assertion, Recile brought to the conference
George Garfinkle, an employee of SAE/Carlson. This assertion was
false: Recile had secretly paid Garfinkle $20,000 to make this
claim if asked, and SAE/Carlson fired Garfinkle when it learned
of this incident.
     3
      15 U.S.C. §77e(a) & (c).
     4
      15 U.S.C. §78o(a).
     5
      15 U.S.C. §78j(b).
     6
      17 C.F.R. 240.10b-5.

                                       5
Statement of Material Facts and presented oral argument.

     The district court adopted the SEC's Statement of Material

Facts and entered summary judgment for the SEC on all of its

claims.    The district court's Order granted the SEC broad-ranging

relief, which included:         1) permanently enjoining Recile from

committing any violation of the federal securities laws,                  2)

appointing a receiver and granting the receiver complete authority

to manage the Place Vendome project,           and 3) limiting Recile to

spending up to $1,000 a month for personal living expenses.

Recile timely appealed from this Order.

                                       II

                                 DISCUSSION

     We liberally construe briefs in determining issues presented

for review; however, issues not raised at all are waived.7

Moreover, Rule 28 of the Federal Rules of Appellate Procedure

mandates that:

     The brief of the appellant shall contain . . . [a]n
     argument.    . . . The argument shall contain the
     contentions of the appellant with respect to the issues
     presented, and the reasons therefor, with citations to
     the authorities, statutes and parts of the record relied
     on.8

     Even when we thus construe Recile's brief liberally, we

discern but two challenges to the district court's Order.                 He

argues    first   that   a   genuine   issue   of   material   fact   exists

     7
      E.g., Atwood v. Union Carbide Corp., 847 F.2d 278, 280 (5th
Cir. 1988), reh. on other grounds, 850 F.2d 1093, cert. denied,
489 U.S. 1079 (1989); Kincade v. General Tire & Rubber Co., 635
F.2d 501, 504-06 (5th Cir. 1981).
     8
      FED. R. APP. P. 28(a).

                                       6
concerning the fraud claims, and second, that the district court

abused its discretion when it refused to grant him a longer

continuance for the summary judgment hearing.              Recile presents no

argument regarding the securities and broker-dealer registration

claims, and he raises only limited argument regarding the fraud

claims.9

A. Summary Judgment Standard of Review

     The grant of a motion for summary judgment is reviewed de

novo.10         Although   we   review   the   evidence   and   any   inferences

therefrom in the light most favorable to the nonmoving party,11 a

motion for summary judgment shall be granted "if the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to summary judgment as a matter of law."12                And once a properly

supported motion for summary judgement has been made, the nonmoving

party may not rest upon the mere allegations of denials in its

pleadings, but must instead set forth specific facts showing that

there is a genuine issue for trial.13


     9
      Thus, any arguments not made are considered waived.                E.g.,
Atwood, 847 F.2d at 280.
     10
      E.g., United States Fidelity & Guaranty Co. v. Wigginton,
964 F.2d 487, 489 (5th Cir. 1992).
     11
          Id.
     12
          FED. R. CIV. P.56(c).
     13
      FED. R. CIV. P.56(e) (emphasis added); Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250 (1986).

                                          7
B. Raising a Genuine Issue of Material Fact

     The SEC amply established its entitlement to summary judgment

on the fraud claims.       The summary judgment evidence proffered by

the SEC showed, inter alia, that Recile repeatedly misrepresented

to investors that he had obtained long-term financing for and had

leased 700,000 square feet of Place Vendome, when in fact he had

done neither.    He further represented to the investors that their

funds would be used to pay preacquisition financing costs, when in

fact over $3,000,000 of the funds were diverted to Recile and his

friend's personal use.      Moreover, Recile never disclosed this use

of the funds to his investors.            Finally, Hannover Corporation--

which Recile    had   represented    to    be    a   successful     real   estate

development company owning substantial real estate--was in fact a

management company that did not own any real estate.

     In   response    to   the   SEC's    well    documented motion, Recile

offered   an   "Opposing   Statement      of    Material   Facts"    consisting

primarily of conclusionary denials, improbable inferences, and

legalistic argumentation.14        On appeal, Recile--after repeatedly

reiterating that a factual dispute exists15--identifies only two

specific facts as disputed.              First, Recile contends that the

Mercedes allegedly purchased for Phillips was in fact purchased for


     14
       In his opposing statement Recile, perhaps intentionally,
did not swear to the truth of his factual statements. Cf. FED.
R. CIV. P. 56(e).
     15
      Recile's bald allegation of a factual dispute is
insufficient, in itself, to create a genuine issue of material
fact. E.g., Fraire v. Arlington, 957 F.2d 1268, 1273 (5th Cir.),
cert. denied, 113 S. Ct. 462 (1992).

                                     8
business purposes, and that this purchase was disclosed to all

potential investors.   Even if we accept arguendo Recile's version

of this assertion, it fails in and of itself to create a genuine

issue of material fact.     It does so because it does not refute the

other, significantly more important misrepresentations, such as the

false statements regarding the financing and leasing status of

Place Vendome, that amply satisfy the materiality element of a

securities fraud claim.16

     Recile's second factual claim is premised on an implausible

inference.    He argues that the accounting in the special master's

report reveals that there was no misuse of the investors' funds.

Yet Recile does not dispute the figures contained in those reports-

-figures which ultimately reveal that Recile and Phillips diverted

over $3,000,000 to personal use. To claim that such diversion does

not constitute misuse is simply incredible.17

     As a final argument, Recile points to no specific facts but

instead launches a desperation kamikaze strike at his perceived

tormentors:   the failure of Place Vendome was due, not to the fraud

     16
      A material fact is one "that might affect the outcome of
the suit under the governing law." Anderson, 477 U.S. at 250.
And under the governing law, materiality is defined as what a
reasonable investor would consider important in making his
investment decision. E.g., TSC Industries, Inc. v. Northway,
Inc., 426 U.S. 438, 450 (1976). Recile's statements regarding
the long-term financing and leasing status of Place Vendome
clearly qualify as material--the investors were to receive their
100% profit once the property and the long-term financing were
acquired.
     17
      See, e.g., Matsushita Electric Industrial Co. v. Zenith
Radio Corp., 475 U.S. 574, 586-87 (1986) (holding that nonmovant
cannot manufacture a factual dispute by asking a court to draw
inferences contrary to the evidence).

                                   9
of Recile, but to the "heavy-handed" conduct of the government

coupled with "greedy, self-centered" parties in Baton Rouge.                     In

addition to having no support in the record, this assertion is

besides the point.             Recile was not charged with "fraudulent

failure"--he was charged with making fraudulent statements and

omissions in connection with the sale of securities.                   Whether the

project should have succeeded or failed--and to whom credit or

fault for the ultimate result belongs--has no bearing on whether

Recile's conduct violated the securities laws.18

C. Discretion and Continuance for Further Discovery

     A     district     court's     denial    of   a   request   for   continuance

pursuant        to   Rule   56(f)   is   reviewed      only   for   an   abuse   of

discretion.19        Moreover, the request need not be granted when the

party opposing the motion "simply rel[ies] on vague assertions that

additional discovery will produce needed, but unspecified facts,"20

particularly when "ample time and opportunities for discovery have

already lapsed."21

     Recile failed to identify to the district court what specific


     18
      See, International Shortstop, Inc. v. Rally's, Inc., 939
F.2d 1257, 1264 (5th Cir. 1991), cert. denied, 112 S. Ct. 936
(1992) (observing that a court need not consider issues not
germane to the claim when deciding a motion for summary
judgment).
     19
      E.g., United States v. Little Al, 712 F.2d 133, 135 (5th
Cir. 1983); Aviation Specialties, Inc. v. United Technologies
Corp., 568 F.2d 1186, 1189 (5th Cir. 1978).
     20
      SEC v. Spence & Green Chemical Co., 612 F.2d 896, 900 (5th
Cir. 1980), cert. denied, 449 U.S. 1082 (1981).
     21
          Id.

                                         10
facts he was going to uncover or develop with additional discovery.

Indeed, Recile failed, much like he has done on appeal, even to

identify the specific issues that the additional discovery would

have addressed. Furthermore, Recile had been involved in discovery

for fifteen months before the hearing on the summary judgment

motion--discovery that focused on facts regarding his mental state

that were within his easy grasp.22                 We conclude that under these

circumstances that the district court did not abuse its discretion

in granting Recile's motion for a continuance for a shorter period

than he requested.

                                            III

                                      CONCLUSION

      Recile's attempt to overturn the district court's summary

judgement Order fails for want of facts.                He failed to proffer any

specific facts to rebut the SEC's summary judgment evidence.

Recile likewise failed to explain how granting his request for a

continuance for a shorter period than he requested denied him the

opportunity to uncover or develop such facts.                      We thus perceive

this appeal to be nothing more than a frivolous play for time,

delaying the inevitable by wasting the resources of this court and

the   SEC    alike.       Consequently,          Recile's   counsel     is   cautioned

henceforth       to    observe    more   closely     the    line   between    zealous

advocacy and abusive prosecution of meritless appeals; and Recile's

appeal      of   the   Order     of   the   district    court      is   DISMISSED   as

      22
      Recile knew the identity of the investors and contractors
who gave declarations to the SEC. In addition, the majority of
documents in this case were created by or sent to Recile.

                                            11
frivolous, with imposition of sanctions under Federal Rules of

Appellate Procedure 38, assessing double costs to Recile.




                               12